United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40194
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO RODRIGUEZ-CAMPOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-2009-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ricardo Rodriguez-Campos (Rodriguez) pleaded guilty to

illegal reentry after deportation and was sentenced to 46 months

of imprisonment and three years of supervised release.      He

contends that the district court erred by ordering him to

cooperate in the collection of a DNA sample as a condition of

supervised release.   This claim is dismissed for lack of

jurisdiction because it is not ripe for review.    See United




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40194
                               -2-

States v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005),

petition for cert. filed (Jan. 9, 2006) (No. 05-8662).

     Rodriguez contends that 8 U.S.C. § 1326(b) is

unconstitutional and that this court should vacate his sentence

and remand his case for resentencing to no more than two years in

prison under 8 U.S.C. § 1326(a).   As he concedes, this contention

is foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998).

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.